UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-32919 PATRIOT GOLD CORP. (Exact name of registrant as specified in its charter) 3651 Lindell Road, Suite D Las Vegas, Nevada 89103 (Address of principal executive offices) (Zip Code) (702) 456-9565 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer []Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 26,224,400 shares of common stock, $0.001 par value, issued and outstanding as of October 13, 2009. 1 TABLE OF CONTENTS Page PART I- Financial Information Item 1. Financial Statements 3 Balance Sheets August 31, 2010 (unaudited) and May 31, 2010 3 Statements of Operations for the three-month periods ended August 31, 2010 and 2009, and for the period from inception of the exploration state on June 1, 2000 to August 31, 2010 4 Statements of Cash Flows for the three-month periods ended August 31, 2010 and 2009, and for the period from inception of the exploration state on June 1, 2000 to August 31, 2010 5 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4. Controls and Procedures 23 PART II – Other Information Item 1.Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED BALANCE SHEETS August 31, May 31, ASSETS: (Unaudited) Current Assets: Cash $ $ Prepaid Expenses Total Current Assets $ $ Reclamation Deposits Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY: Current Liabilities: Accounts Payable $ $ Total Current Liabilities Stockholders' Equity: Preferred Stock, Par Value $.001 Authorized 20,000,000 shares, No shares issued at August 31, 2010 and May 31, 2010 - - Common Stock, Par Value $.001 Authorized 100,000,000 shares, Issued 26,224,400 shares at August 31, 2010 and May 31, 2010 Paid-In Capital Currency Translation Adjustment ) ) Deficit Accumulated Since Inception of Exploration State ) ) Retained Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since June 1, 2000 For the Three Months Ended Inception of August 31, Exploration State Revenues $
